UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-21981 American Funds Target Date Retirement Series, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 Steven I. Koszalka Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Target Date Retirement Series® [photo of a boy walking towards trees on a wooden walkway] Special feature Are you prepared to live to 100? u See page 8 Annual report for the year ended October 31, 2010 American Funds Target Date Retirement Series seeks to provide a selection of actively managed stock and bond funds that are geared toward an investor’s targeted retirement date. The mix of funds becomes increasingly income-oriented over time and evolves as that date approaches and passes. American Funds offers the series to investors in IRAs and tax-deferred retirement plans. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment for the periods ended September 30, 2010 (the most recent calendar quarter-end). The returns reflect the 5.75% maximum sales charge with all distributions reinvested. Also shown are the gross and net expense ratios for the most recent fiscal year-end. Gross Net expense expense Class A shares 1 year Lifetime* ratio ratio American Funds 2055 Target Date Retirement FundSM — % %† % % American Funds 2050 Target Date Retirement Fund® –2.48 American Funds 2045 Target Date Retirement Fund® –2.48 American Funds 2040 Target Date Retirement Fund® –2.47 American Funds 2035 Target Date Retirement Fund® –2.46 American Funds 2030 Target Date Retirement Fund® –2.41 American Funds 2025 Target Date Retirement Fund® –2.54 American Funds 2020 Target Date Retirement Fund® –2.20 American Funds 2015 Target Date Retirement Fund® –1.52 American Funds 2010 Target Date Retirement Fund® –1.22 *Since February 1, 2007, for all funds except the 2055 Fund, which began February 1, 2010. †Cumulative total return since February 1, 2010. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. Expense ratios are as of the series’ most recent fiscal year-end. The target date funds invest in Class R-6 shares of the underlying funds, and expenses include the weighted average expenses of the underlying funds. The series’ investment adviser is currently waiving a 0.10% management fee and has agreed to reimburse a portion of the fees and expenses of the target date funds. The expense ratio for American Funds 2055 Target Date Retirement Fund is annualized based on data for a partial year. The gross annual fund operating expense ratios do not reflect the fee waiver and expense reimbursements currently in effect. Fund results and the net expense ratios do reflect the waiver and/or reimbursements, without which the results would have been lower and the net expense ratios would have been higher. It is expected that the waiver and reimbursements, which only can be modified or terminated with the approval of the series’ board of directors, will be in effect at least through December 31, 2010. See the series’ prospectus or the Financial Highlights table on pages 40 to 48 for details. The funds may be subject to an allocation strategy that will not meet an investor’s retirement goals. For an investor who is approaching retirement or taking distributions, each fund’s equity exposure may result in investment volatility that could reduce available retirement assets at a time when the investor has a need to withdraw funds. For an investor who is further from retirement, there is a risk that a fund’s allocation may over-emphasize investments designed to ensure capital conservation and current income, which may prevent the investor from achieving retirement goals. Most investments carry some degree of risk. For example, equity investments are subject to market fluctuations. Investing outside the United States (especially in developing countries) may be subject to certain risks, such as currency fluctuations. Small-company stocks entail additional risks, and they can fluctuate in price more than larger company stocks. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. The return of principal in bond funds and in a fund’s bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks that are associated with the bonds owned by the underlying fund. Fund shares of the U.S. Government Securities Fund are not guaranteed by the U.S. government. Diversification does not eliminate the risk of investing; losses are possible in diversified portfolios. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the funds. Fellow shareholders: Despite a mixed economic landscape and volatility in the financial markets, we’re pleased to report that American Funds Target Date Retirement Series posted solid gains ranging from 13.2% to 15.9% for the fiscal year ended October 31, 2010. The newest addition to the series, American Funds 2055 Target Date Retirement Fund, rose 11.2% since its inception on February 1, 2010. While these results are encouraging, one year is just a snapshot in retirement investing. As always, shareholders are well advised to remain focused on their long-term goals. The economy The global economy continued to recover from the deep 2008-2009 recession, albeit at a subdued pace. For the third quarter of 2010, gross domestic product (GDP) climbed at an annual rate of 2.5%. While this represented the fifth consecutive quarterly increase, it nonetheless was below the rapid rate needed to bring unemployment down. Unemployment lingered stubbornly at 9.6%, despite the addition of 1.1 million private sector jobs since December. Corporate profits were strong throughout the fiscal year, as the Commerce Department estimated that third quarter before-tax profits rose to an annual rate of $1.7 trillion, the highest on record. The threat of inflation remained benign, and interest rates maintained historic lows. The stock market While the U.S. stock market increased a healthy 16.5% (as measured by the unmanaged Standard & Poor’s 500 Composite Index, a benchmark for the broad domestic stock market), that figure masks ups and downs throughout the period. Small companies led the way, with the Russell 2000 (a benchmark for small-capitalization stocks) surging 26.6%. The broader market rallied sharply in the first six months based on promising economic news, then suffered a setback in May and June as concerns about the financial stability of several European nations had a ripple effect. Stocks rebounded in the third quarter on upbeat corporate earnings and increased consumer spending, with the market posting its best September in 71 years. Results for international markets were not nearly as strong as their U.S. counterparts, as many were held back by Europe’s sovereign debt worries. The MSCI World ex USA Index (a leading benchmark for developed markets outside the U.S.), was up 10.1% for the fiscal year. The bond market A persistently low interest rate environment helped the bond market continue its robust trend. The Barclays Capital U.S. Aggregate Index (a measure of the broad fixed-income market) gained 8.0% over the 12-month period. While the government, municipal and corporate sectors all realized positive results, high-yield issues were strongest — as reflected by the 18.5% return of the Credit Suisse High Yield Index. [photo of a boy walking towards trees on a wooden walkway] [Begin Sidebar] In this report Special feature 8 Are you prepared to live to 100? A long life will require a sustainable nest egg. Contents 1 Letter to shareholders 4 The value of a $10,000 investment 7 Investment strategy for American Funds Target Date Retirement Series 12 Investment portfolios 22 Financial statements 55 Board of directors and other officers [End Sidebar] [Begin Pull Quote] No matter which direction the markets move in the short term, we encourage all shareholders to maintain a diversified portfolio of investments, as well as a long-term perspective. [End Pull Quote] [Begin Sidebar] Results at a glance (for periods ended October 31, 2010, with all distributions reinvested) Total returns 1 year Average annual total returns Lifetime(since 2/1/07) American Funds Target Date Retirement Series (Class A shares): 2055 Fund — %* 2050 Fund % 2045 Fund 2040 Fund 2035 Fund 2030 Fund 2025 Fund –0.13 2020 Fund 2015 Fund 2010 Fund Standard & Poor’s 500 Composite Index –3.11 MSCI World ex USA Index –2.97 Barclays Capital U.S. Aggregate Index Lipper mixed-asset target indexes: 2050+ Funds Index –2.46 † 2045 Funds Index –2.17 † 2040 Funds Index –1.90 2035 Funds Index –1.85 † 2030 Funds Index –1.02 2025 Funds Index –1.15 † 2020 Funds Index 2015 Funds Index 2010 Funds Index The S&P 500 is a broad measure of primarily large U.S. stocks. The MSCI World ex USA Index is a free float-adjusted market capitalization weighted index designed to measure developed equity market results. The Barclays Capital U.S. Aggregate Index represents the U.S. investment-grade, fixed-rate bond market. Market indexes are unmanaged, and their results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. The Lipper indexes track the largest funds in the corresponding category’s Lipper average. The Lipper indexes and averages track target date funds in five-year increments; their results reflect the effect of reinvested distributions, but not sales charges, account fees or taxes. *For the period February 1, 2010, commencement of operations, through October 31, 2010. Result is a cumulative total return, it is not annualized. † The Lipper index was not in existence for the entire period. Results shown are for the corresponding Lipper average. [End Sidebar] The series American Funds Target Date Retirement Series is specifically designed to help individual retirement account (IRA) investors and retirement plan participants prepare for retirement. With 10 funds from which to choose, each with a year-specific retirement date, the series’ broad diversification strategy (i.e., holding a mix of funds that contain stocks and bonds from the U.S. and abroad) can help dampen the impact of market downturns. This point is illustrated in the table on the left, as all but one of the original funds launched on February 1, 2007, have posted positive lifetime average annual total returns in a period when the U.S. stock market lost 3.1% on average each year. While these results are gratifying, they represent a rather short period of time. Looking ahead While the economic recovery has been sluggish, we are encouraged by a number of signs. Many U.S companies are now on firm financial footing, having trimmed costs, strengthened balance sheets and accumulated cash reserves. The Federal Reserve continues efforts to rev up the economy, as demonstrated by its November commitment to buy $600 billion of U.S. Treasuries over the next eight months. With the 2010 midterm elections now passed, we hope to see some clarification on issues related to taxation and regulation. Taken together, these factors may encourage corporations to boost borrowing, hiring and investing. No matter which direction the markets move in the short term, we encourage all shareholders to maintain a diversified portfolio of investments, as well as a long-term perspective. Thank you for your commitment to retirement investing. We look forward to reporting to you again in six months’ time. Cordially, /s/ James B. Lovelace James B. Lovelace Vice Chairman of the Board /s/ Michael J. Downer Michael J. Downer President December 10, 2010 For current information about the series, visit americanfunds.com. The value of a $10,000 investment (for periods ended October 31, 2010, with distributions reinvested) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. 2055 Fund [begin mountain chart] 2055 Fund S&P 500 Index2 Consumer Price Index3 2/1/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Cumulative total return4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/10) Class A shares — % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2050 Fund [begin mountain chart] 2050 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –1.55 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2045 Fund \ [begin mountain chart] 2045 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –1.54 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2040 Fund [begin mountain chart] 2040 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –1.52 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2035 Fund [begin mountain chart] 2035 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –1.54 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2030 Fund [begin mountain chart] 2030 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –1.49 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2025 Fund [begin mountain chart] 2025 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –1.70 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2Standard & Poor’s 500 Composite Index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. The index is made up entirely of stocks. American Funds target date funds are a blend of stocks and bonds and are managed to reduce volatility. 3Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 4In addition to waiving its 0.10% management fee, the series’ investment adviser has reimbursed certain expenses. It is expected that the waiver and reimbursements, which only can be modified or terminated with the approval of the series’ board of directors, will be in effect at least through December 31, 2010. Fund results shown reflect the application of the waiver and/or reimbursements. Fund results would have been lower without the waiver and/or reimbursements. See the Financial Highlights table on pages 40 to 48 for details. 2020 Fund [begin mountain chart] 2020 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –1.48 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2015 Fund [begin mountain chart] 2015 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –0.88 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2010 Fund [begin mountain chart] 2010 Fund S&P 500 Index2 Consumer Price Index3 2/1/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Average annual total returns4 based on a $1,000 investment (for the periods ended October 31, 2010)* Lifetime 1 year (since 2/1/07) Class A shares % –0.64 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. 2Standard & Poor’s 500 Composite Index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. The index is made up entirely of stocks. American Funds target date funds are a blend of stocks and bonds and are managed to reduce volatility. 3Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 4In addition to waiving its 0.10% management fee, the series’ investment adviser has reimbursed certain expenses. It is expected that the waiver and reimbursements, which only can be modified or terminated with the approval of the series’ board of directors, will be in effect at least through December 31, 2010. Fund results shown reflect the application of the waiver and/or reimbursements. Fund results would have been lower without the waiver and/or reimbursements. See the Financial Highlights table on pages 40 to 48 for details. Investment strategy for American Funds Target Date Retirement Series The funds in this series are designed to balance your long-term needs for total return and stability. Each of the 10 target date funds manages risk over time, adjusting the blend of assets as its target date approaches and passes. Because maximizing growth should be a priority early in one’s investing life, the allocation to growth funds will be highest during the years furthest away from retirement. As one nears and enters retirement, and there may be less time to recover from a severe stock market shock, the funds will increasingly emphasize income-oriented funds. The chart below shows the anticipated shifts in each target date fund over time. As you can see, even into retirement a fairly substantial portion will remain invested in funds that concentrate on stocks. We believe that with retirement lasting two or three decades for many people, an equity component makes sense, particularly in the early years of retirement. What you own Each of the target date funds is a diversified blend of American Funds, which may include growth, growth-and-income, equity-income and balanced, and bond funds. The investment portfolios beginning on page 12 show a breakdown of American Funds in each target date fund. Although some of the target date funds have the same initial allocation, those closest to their target date will begin to shift their allocations sooner. Investment allocations and underlying funds are as of October 31, 2010. Allocation percentages and underlying funds are subject to the Portfolio Oversight Committee’s discretion and will evolve over time. Underlying funds may be added or removed during the year. For quarterly updates of the underlying fund allocations, visit AmericanFundsRetirement.com. Target Date Portfolio Years to and after retirement 45 40 35 30 25 20 15 10 5 Retire 5 10 15 20 25 30 Growth funds 40 40 40 40 40 40 35 20 15 5 Growth-and-income funds 45 45 45 45 40 35 35 35 30 25 25 20 15 10 5 Equity-income and Balanced funds 10 10 10 10 15 20 20 20 20 25 30 30 35 35 35 40 Bond funds 5 5 5 5 5 5 10 25 35 45 45 50 50 55 60 60 Active management American Funds Target Date Retirement Series is actively managed. Our Portfolio Oversight Committee continually monitors the underlying fund allocations in each target date fund and, if necessary, make changes in response to market conditions or other considerations. Each target date fund will continue to be managed for approximately 30 years after the fund reaches its target date, although investors may begin making withdrawals on their retirement dates. Are you prepared to live to 100? “Will you still need me, will you still feed me, when I’m 64?”, Paul McCartney asked in the classic Beatles tune. The song, an ode to a couple growing old together, was released in 1967 on the legendary album, Sgt. Pepper’s Lonely Hearts Club Band. To young Beatles fans of that era, 64 years of age may have seemed ancient. Today, that’s hardly the case. In fact, a 65-year-old married couple has a 72% chance that one spouse will live to age 85 and a 45% chance that one will live to age 90, according to the Society of Actuaries. There’s even an 18% chance that one of them will survive to age 95. Thanks to advancements in science and medicine, people are living longer. For many individuals, that means longer retirements, perhaps two or three decades past the traditional retirement age. For some, it will allow more time for pursuing a hobby, enjoying days with friends and family or just relaxing on the beach. While that may well be an ideal scenario, it does involve extra responsibilities; a longer life will require building a nest egg that can be sustained across those additional decades. Shareholders of the American Funds Target Date Retirement Series should note that the funds are fashioned to help investors tackle this challenge. Explains Vice Chairman of the Board Jim Lovelace, “The series is designed with an eye toward stretching assets to match expanding life expectancies.” Let’s look at how medicine is extending life spans, and what people can do to prepare for a comfortable — and perhaps lengthy — retirement. Game changers From the first identification of blood types in 1901, to the discovery of penicillin in 1929, to the first successful heart transplant in 1967, the 20th century was an era rich with medical innovation. These groundbreaking medical advances triggered a dramatic increase in longevity. For example, in 1900 the U.S. life expectancy at birth was about 47 years. A child born today can expect to live to about 78. Three factors have had the greatest impact on life span, says Richmond Wolf, Ph.D., a vice president of, and health care analyst for, Capital World Investors, a division of Capital Research and Management Company, investment adviser to the series. The first is the shift toward healthier lifestyles, as more and more people are maintaining a good diet, exercising regularly and not smoking. “Obesity remains a stubborn problem, but if you’re one of those Americans who eats a balanced diet, gets some exercise and doesn’t smoke, chances are that you’ll live a long life,” says Rich. [Begin Sidebar] To and through: How our target date funds are managed “through” retirement Target date funds have become a very popular investment choice for individuals saving for retirement. According to the Employee Benefit Research Institute (EBRI), nearly one-third of 401(k) participants were invested in these types of funds as of the end of 2008. Still, there’s some confusion in the marketplace as to how they’re managed. There are basically two approaches to managing a target date fund: “to” retirement and “through” retirement. With a “to” approach, the fund is managed to a target retirement year, at which point the fund assumes a very conservative portfolio and primarily seeks income and preservation of capital. Conversely, under the “through” approach, the fund is managed well beyond a target retirement year. All of the funds in the American Funds Target Date Retirement Series apply a “through” approach. “In a sense, we use the retirement date as a starting point rather than an ending point,” explains Vice Chairman of the Board Jim Lovelace. “That’s because we’ve studied the data on life expectancies and understand the importance of an individual not running out of money during a lengthy retirement.” [End Sidebar] The second factor is the creation of devices and procedures that help individuals remain healthy and active. These include hip and knee replacements, and cardiovascular procedures like arterial bypass. “It’s amazing,” reflects Rich. “Doctors put artificial hips in 80-year-olds, and then they go out and run.” The final factor is new pharmaceuticals. In the last 100 years, antibiotics, vaccines, and cholesterol lowering drugs, which have assisted in reducing heart attack risk, have had a particularly beneficial impact. Before the advent of antibiotics, a simple infection could mean a death sentence. In fact, one-sixth of the 10 million combat deaths in World War I were caused by infection. Polio was once a scourge, crippling or killing 50,000 Americans a year in the 1950s. Jonas Salk’s vaccine all but eradicated the disease, as there were less than 1,200 cases worldwide in 2009. However, the most important factor is genetics, and scientists are even working on ways to affect that. What lies ahead? Of course, science doesn’t stand still, so we can expect more medical advances on the horizon. One of the most promising areas of study is gene research. On June 25, 2000, the first draft of the human genome was completed. This mapping of human genes was an important first step in the future development of medicines and other aspects of health care. “Today’s historic achievement is only a starting point,” said President Clinton when announcing the breakthrough. “We must rapidly convert [this] knowledge into treatments that can lengthen and enrich lives.” The race to sequence the genome took 10 years and cost $3 billion, but stunning advances in the past decade have sped the process and reduced its cost. It now takes only a few weeks and about $10,000 to map an individual’s genes, and a $1,000 genome map is within sight. [photo of a dirt road in the forest - trees on both sides of the road] [Begin Sidebar] [photo of three separate sections of trees with the tree rings visible] Three factors have had the greatest impact on life span. The first is the shift toward healthier lifestyles. The second is the creation of devices and procedures that help individuals remain healthy and active. The final factor is the development of new pharmaceuticals. [End Sidebar] [Begin Sidebar] Life expectancy in the United States Both sexes, all races Identification of blood types [photo of vials filled with blood] Discovery of pencillin [photo of a bacterial filled petri dish] Polio vaccine introduced [photo of vaccine vials] First successful heart transplant [photo of latex-gloved hands holding sissors] Human genome mapped [photo of a human genome] [begin chart] Year of birth Years of age [end chart] Source: U.S. Department of Health and Human Services, Centers for Disease Control and Prevention, National Center for Health Statistics, National Vital Statistics System, “United States Life Tables, 2006,” published July 28, 2010. [End Sidebar] “In the not-too-distant future, it’s possible that doctors will be better able to individualize patient treatment through the use of genetic mapping,” Rich states. Under this “personalized medicine” model, doctors would sequence the genome of each patient, which together with other data, would aid in predicting future health. If, for example, a patient’s gene map predicted a 30% chance of diabetes, a doctor would tailor his or her care to help combat the onset of that disease. “This is a major step forward for medicine that can help people live longer and healthier lives,” adds Rich. Preparing for a long life In general, a longer life creates the need for a larger nest egg. “Investors should expect to live a long life and invest accordingly,” says Mike Downer, president of the series. And the responsibility of building a retirement nest egg lies primarily with the individual. These days, fewer employers are offering traditional pension plans, and debates regarding future changes to Social Security signal the need for personal saving and investing. However, some individuals have fallen behind in their efforts. “Baby boomers have behaved differently from previous generations,” according to Elizabeth O’Connor, an economist and vice president of Capital Strategy Research, Inc. “They’ve consumed more and saved less during their peak earning years. Now, in retirement or on the verge of retirement, they’re playing catch up.” The positive result is that we seem to be in a new era of frugality. Some people are decisively cutting costs, reducing debt and saving more. In October 2010, the U.S. savings rate rose to 5.7%, as households were setting aside about three times as much of their disposable incomes as they did just before the recession began almost three years ago. Ratcheting up savings is perhaps the most beneficial thing people can do to meet their future needs. Taking advantage of retirement products Two key vehicles to assist with retirement funding are employer-sponsored plans like 401(k)s and individual retirement accounts (IRAs). These products — each with distinct rules and features — offer certain tax advantages that may help assets grow. Regular contributions to these accounts, coupled with the power of compounding, can add up over the long term. (Regular investing does not ensure a profit or protect against loss. Investors should consider their willingness to keep investing when share prices are declining). And the long term can be quite long. Take, for example, a 25-year-old 401(k) participant. If she works until age 67, that gives her four decades to save for retirement. Plus, when you consider that the current life expectancy for a 25-year-old woman is 81, this brings her total investment horizon to 56 years. Even people who are more mature may have a longer investment horizon than they think. A 55-year-old man still has a dozen years to save until retirement, and with a life expectancy of 80, has a total investment horizon of 25 years. Target date funds and longevity The American Funds Target Date Retirement Series was launched in 2007 to help investors prepare for retirement. Each fund in the series is essentially a “fund of funds,” holding a diverse mix of individual American Funds. The mix can include growth funds, growth-and-income funds, equity-income and balanced funds, and bond funds. Over time, the composition of each target date fund gradually shifts as its retirement date draws closer. A distinctive feature of the series is what happens after a fund reaches its target date. Understanding that many investors may live into their 90s, each fund is managed for 30 years beyond its target date. For example, the 2010 Fund will be managed until 2040. Equity allocations remain significant in the early stages of retirement so that assets have the potential to appreciate and investors have a buffer should they reach a ripe old age. The funds slowly become more conservative later in retirement, and ultimately settle into allocations that focus on income and capital preservation. “The good news is that you may well live 30 years past your retirement date. The challenge is to be prepared for that possibility,” concludes Mike. n American Funds 2055 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2055. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-45.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $13,639,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2050 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2050. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-45.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $331,668,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2045 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2045. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-45.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $311,232,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2040 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2040. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-45.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $659,640,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2035 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2035. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-40.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-15.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $767,775,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2030 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2030. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-35.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,180,702,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2025 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 35.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2025. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-35.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-35.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-10.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,223,362,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2020 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 20.2 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2020. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-20.2% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-34.9% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-19.9% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-25.0% The Bond Fund of America, Inc., Class R-6 Capital World Bond Fund, Inc., Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,519,206,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2015 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 15.2 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2015. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-15.2% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 Growth-and-income funds-30.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-19.9% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-34.9% The Bond Fund of America, Inc., Class R-6 Capital World Bond Fund, Inc., Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,224,650,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2010 Target Date Retirement Fund Investment portfolio, October 31, 2010 [begin pie chart] Percent of net assets Growth funds 5.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2010. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-5.0% AMCAP Fund, Class R-6 $ % The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 Growth-and-income funds-25.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-25.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-45.0% American High-Income Trust, Class R-6 The Bond Fund of America, Inc., Class R-6 Capital World Bond Fund, Inc., Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $889,176,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements Financial statements Statements of assets and liabilities (dollars and shares in thousands, except per-share amounts) at October 31, 2010 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund 2010 Fund Assets: Investment securities, at value $ Receivables for: Sales of investments - Sales of fund's shares 53 Dividends _* 2 2 4 5 8 15 71 99 97 Reimbursements from related parties 5 - Total assets Liabilities: Payables for: Purchases of investments 20 72 - 99 Repurchases of fund's shares 42 Services provided by related parties 7 Directors' deferred compensation _* 1 1 3 3 5 6 8 7 6 Other 8 15 15 20 22 29 29 33 29 23 Total liabilities 77 Net assets at October 31, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Undistributed net investment income 61 Undistributed net realized gain Net unrealized appreciation (depreciation) ) ) Net assets at October 31, 2010 $ Investment securities, at cost $ Total authorized capital stock - 1,000,000 shares per fund, $0.001 par value Class A: Net assets $ Shares outstanding Net asset value per share $ Class R-1: Net assets $
